            Case 1:20-cr-00006-PB Document 66 Filed 09/03/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                         )
                                                 )
              v.                                 )           No. 1:20-cr-006-PB
                                                 )
CHRISTOPHER CANTWELL                             )
                                                 )

 GOVERNMENT’S MOTION IN LIMINE TO EXCLUDE EVIDENCE OF POLITICAL
  OPINIONS, ENDORSEMENTS OF VIOLENCE, OR RACIST OR ANTI-SEMITIC
     STATEMENTS ATTRIBUTED TO VICTIM OR VICTIM’S ASSOCIATES

       The United States of America, by Scott W. Murray, United States Attorney for the

District of New Hampshire, hereby moves in limine to exclude evidence offered by the

defendant of political opinions, endorsements of violence, or racist or anti-Semitic statements

attributed to the victim or the victim’s associates. In support of its motion, the government states

as follows:

       1.       The defendant is charged with Extortionate Interstate Communications, 18

U.S.C. § 875(b) (Count 1), Threatening Interstate Communications, 18 U.S.C. § 875(c) (Count

2), Threat to Injure Reputation, 18 U.S.C. § 875(d) (Count 3), and Cyberstalking, 18 U.S.C. §

2261A(2) (Count 4). Among the defendant’s threatening statements to the victim, made in a chat

on the Telegram Messenger app, was, “So if you don’t want me to come and f*ck your wife in

front of your kids, then you should make yourself scarce.”

       2.      The victim was for a period of time a member of an online alt-right group called

The Bowl Patrol (in recognition of the hair style of Dylann Roof, who massacred members of a

Black church in South Carolina). The Bowl Patrol made a number of podcasts, known as

“Bowlcasts,” which were released on the internet. The Bowlcasts featured shocking and highly

offensive content, including endorsements of violence, misogyny, and racism and anti-Semitism.
            Case 1:20-cr-00006-PB Document 66 Filed 09/03/20 Page 2 of 5




       3.      In discovery communications with the government, the defendant has stated that

evidence regarding The Bowl Patrol’s communications is relevant and necessary to the defense,

including any statements about rape intended as jokes. According to the defendant, any

information regarding The Bowl Patrol, including members’ beliefs, threats, and public

positions, is relevant in this case. The government anticipates that the defendant will attempt to

introduce a potentially wide range of evidence about members of The Bowl Patrol and perhaps

other alt-right internet figures, demonstrating that those persons hold abhorrent political views,

denigrate women, minorities, and Jews, and endorse white supremacist violence and murder.

       4.      This Court should exclude such evidence, since it has no relevance in this

extortion and cyberstalking case. Unlike, for example, homicide or assault, the charged offenses

are not susceptible to affirmative defenses such as necessity, duress, provocation, or self-defense.

See United States v. Sovie, 133 F.3d 122, 126 (2d Cir. 1997) (no defense of provocation in

extortion case); United States v. Lebreault-Feliz, 807 F.3d 1, 3-4 (1st Cir. 2015) (explaining

elements of affirmative defenses of duress and necessity). Instead, the charged offenses require

proof that the defendant privately threatened the victim and attempted to harass and intimidate

him, acting with the intent to coerce him into disclosing personal information about “Vic

Mackey” (the online pseudonym of the acknowledged leader of the Bowl Patrol) so the

defendant could “dox” Mackey. The political views and the reprehensible statements of the

victim therefore have no bearing on the very specific and limited elements before the jury. See

United States v. Martinez, 988 F.2d 685, 701-02 (7th Cir. 1993) (upholding exclusion of evidence

of victims’ racist attitudes and affiliations). Because the evidence in question has no tendency to

make a consequential fact more or less probable than it would be without the evidence, it is not

admissible and ought to be excluded. Fed. R. Evid. 401.



                                                 2
              Case 1:20-cr-00006-PB Document 66 Filed 09/03/20 Page 3 of 5




        5.       Just as the victim’s own beliefs and statements are irrelevant and inadmissible, all

the more so is evidence of the beliefs or statements of the victim’s associates. Conduct or

opinions of third parties having nothing to do with the charged offenses should be excluded as

irrelevant.

        6.       Moreover, even if evidence of the beliefs and statements of the victim or members

of the Bowl Patrol has some slight relevancy, the probative value of that evidence is substantially

outweighed by the danger of unfair prejudice and confusion of the issues. This is an extortion

case; the defendant is not on trial for his political views, and neither is the victim. But if the

defense is permitted to introduce evidence of the Bowl Patrol’s “beliefs, threats, and public

positions,” the jury will likely be distracted and potentially unable to focus on the legal issues

properly before them. Likewise, should the defendant attempt to introduce evidence regarding

the unpopular beliefs and statements of the victim and his associates, he would invite “collateral

mini-trials” regarding the context and sincerity of those expressions. See United States v.

Waloke, 962 F.2d 824, 830 (8th Cir. 1992) (affirming exclusion of specific violent acts by

victim, while permitting evidence of victim’s reputation, where specific acts evidence would

have spawned confusing factual disputes over collateral matters). What’s more, evidence of the

victim’s beliefs and statements would likely “open the door” to otherwise inadmissible evidence

of the defendant’s own racist and misogynistic essays on the internet. See Fed. R. Evid.

404(a)(2)(B)(ii). This Court should exercise its considerable discretion under Rule 403 to

exclude the evidence in question and thereby prevent a derailment of the trial. See United States

v. Kilmartin, 944 F.3d 315, 337-38 (1st Cir. 2019) (holding that extensive “anecdotal background

evidence” regarding victims “unfairly prejudiced the defendant because it dwelled upon the

desperation of severely depressed individuals in what amounted to a blatant attempt to engage



                                                   3
               Case 1:20-cr-00006-PB Document 66 Filed 09/03/20 Page 4 of 5




and inflame the jurors’ passions”); United States v. Fulmer, 108 F.3d 1486, 1498 (1st Cir. 1997)

(holding that evidence of Oklahoma City bombing and deaths “serve[d] only to evoke an

improper emotional response from the jury, distracting the jury from careful consideration of the

relevant issues before it” and thereby prejudicing defendant).

          7.      To be sure, it is possible that a specific statement or statements of the victim

himself may be relevant and admissible, as bearing on the defendant’s state of mind and intent in

committing the acts charged in the indictment. In particular, a prior statement of the victim,

tending to show that the victim might regard an ostensible threat to rape as unserious or a joke,

could be relevant as to whether the defendant, in the context of his communications with the

victim, intended to make a “true threat.” But to introduce such a hypothetical statement of the

victim, the defendant should at a minimum be required to show that (1) the statement was the

victim’s, not a third party’s; (2) the statement was made prior to the charged extortion crimes;

and (3) most importantly, the defendant knew about the victim’s statement when he committed

the acts alleged in the indictment. Cf. United States v. Smith, 230 F.3d 300, 308 (7th Cir. 2000)

(“It is only when the specific instances of [the victim’s] conduct are known to the one claiming

self-defense, and thus could have factored into the decision making process that resulted in the

act, that such instances should be admissible as essential elements of the claim”). Although prior

statements of the victim about which the defendant was ignorant might still be admissible to

impeach during the cross-examination of the victim (depending on the victim’s direct testimony),

they would have no bearing on the defendant’s intent or state of mind. In any event, whether the

defendant will offer prior statements of the victim that are admissible and probative on the “true

threat” issue is unknown at this time, and cannot be resolved by way of a pretrial motion in

limine.



                                                    4
            Case 1:20-cr-00006-PB Document 66 Filed 09/03/20 Page 5 of 5




                                            Conclusion

       8.      For the reasons stated, this Court should order in limine that any evidence, offered

either directly or indirectly, through witness testimony, exhibits, or arguments or questions of

counsel, of political opinions, endorsements of violence, or racist or anti-Semitic statements

attributed to the victim or the victim’s alleged associates, shall be excluded from the trial.



September 2, 2020                                      Respectfully submitted,

                                                       Scott W. Murray
                                                       United States Attorney


                                               By:     /s/ John S. Davis
                                                       John S. Davis
                                                       Anna Krasinski
                                                       Assistant U.S. Attorneys
                                                       53 Pleasant Street, 4th Floor
                                                       Concord, NH 03301
                                                       (603) 225-1552




                                                  5
